     Case 2:20-cv-01831-TLN-CKD Document 5 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    VINCE BALANCIO and SAMANTHA                       No. 2:20-cv-01831-TLN-CKD
      BALANCIO,
12
                           Plaintiffs,
13                                                      ORDER
               v.
14
      SOLANO SUPERIOR COURT, et al.,
15
                           Defendants.
16

17

18            Plaintiffs Vince Balancio and Samantha Balancio (collectively, “Plaintiffs”), individuals

19   proceeding pro se, have filed the instant action. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21            On December 8, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on the parties and which contained notice that any objections to the findings

23   and recommendations were to be filed within fourteen days. (ECF No. 4.) No objections were

24   filed.

25            The Court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28

28   U.S.C. § 636(b)(1).
                                                        1
     Case 2:20-cv-01831-TLN-CKD Document 5 Filed 01/15/21 Page 2 of 2


 1          Although it appears from the file that Plaintiffs’ copy of the findings and

 2   recommendations was returned, Plaintiffs were properly served. It is Plaintiffs’ responsibility to

 3   keep the Court apprised of their current address at all times. Pursuant to Local Rule 182(f),

 4   service of documents at the record address of the party is fully effective. E.D. Cal. L.R. 182(f).

 5          Having carefully reviewed the entire file, the Court finds the findings and

 6   recommendations to be supported by the record and by proper analysis.

 7          Accordingly, IT IS ORDERED that:

 8          1. The Proposed Order and Findings and Recommendations filed December 8, 2020

 9              (ECF No. 4), are ADOPTED IN FULL;

10          2. The original Complaint (ECF No. 1) is DISMISSED without prejudice; and

11          3. The Clerk of Court is directed to close this case.

12          IT IS SO ORDERED.

13   DATED: January 14, 2021

14

15

16

17                                                              Troy L. Nunley
                                                                United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                       2
